EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD FOR IMMEDIATE RELEASE RADA Electronic Industries Announces 2015 First Quarter Results Netanya, Israel, May 26,2015 – RADA Electronic Industries Ltd. (NASDAQ: RADA) announced today its financial results for the quarter ended March 31, 2015. 2015 First quarter Results Revenues totaled $3.6 million, a 32% decrease compared to revenues of $5.3 million in the first quarter of 2014. Gross Profit was $0.6 million, a 61% decrease when compared with gross profit of $1.6 million in the first quarter of 2014. Operating Expenses were $1.1 million, a 6% decrease when compared with operating expenses of $1.2 million in the first quarter of 2014. Operating loss was $0.5 million, compared with operating income of $0.5 million first quarter of 2014. Financial Expenses totaled $330,000, a 13% increase whencompared with financial expenses of $293,000 in the first quarter of 2014. As a result, the Company reported a net loss of $777,000, or $(0.09) per share, for the first quarter of 2015 compared with a net income of $158,000, or $0.02 per share, for the first quarter of 2014. Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “The decline in revenues in the first quarter of 2015 was mainly due to request of several customers to delay deliveries of certain avionics production items. Our operating expenses remained similar to previous quarters". About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production, and sales of tactical land radar for force and border protection, inertial navigation systems for air and land applications and avionics systems and upgrades. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data March 31, 2015 December 31, 2014 Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $10 and$ 24 at March 31, 2015 and at December 31, 2014 respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other receivables and prepaid expenses Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET GOODWILL Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank Credit $ $ Trade payables Convertible note and Loans from shareholders, net Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital - Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at March31, 2015 and December 31, 2014; Issued and outstanding: 8,988,396 at March 31, 2015 and at December31, 2014 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Three Months ended March 31, Year ended December 31, Unaudited (audited) Revenues $ $ $ Cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Total operating expenses Operating income (loss) ) Financial expenses, net Net income (loss) ) Less: loss attributable to Non-controlling interest 11 4 7 Net income (loss) attributable to RADA Electronic Industries’ shareholders $ ) $ $ Basic and diluted net earnings (loss) per share $ ) $ $ Weighted average number of Ordinary shares used for computing basic and diluted net earnings (loss) per share
